Case 1:20-cv-00925-AJT-IDD Document 20 Filed 11/23/20 Page 1 of 6 PageID# 102




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

TRICIA CAMPO, individually and on   )
behalf of all others similarly situated,
                                    )
                                    )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )            Civil Action No. 1:20-cv-00925 (AJT/IDD)
                                    )
THS GROUP, LLC, d/b/a Total Home    )
Protection                          )
                                    )
                                    )
                  Defendant.        )
___________________________________ )

                             RULE 16(b) SCHEDULING ORDER

       Because the parties’ Proposed Joint Discovery Plan [Dkt. No. 19] adequately addresses

the matters that would be discussed during the initial pretrial conference and counsel consent to

waiving their appearances at the initial pretrial conference, the initial pretrial conference

scheduled for November 25, 2020, pursuant to Rule 16(b) and this Court’s November 10, 2020,

Order, is cancelled. Upon consideration of the representations made by the parties in their

Proposed Joint Discovery Plan, the Court makes the following rulings:

       1.      All discovery shall be concluded by March 12, 2021.

       2.      Disclosures under Fed. R. Civ. P. 26(a)(1) and (2), notices of depositions,

interrogatories, requests for documents and admissions, and answers thereto shall not be

filed except on order of the court, or for use in a motion or at trial.

       3.      No “general objection” may be asserted in response to any discovery demand


                                                1
Case 1:20-cv-00925-AJT-IDD Document 20 Filed 11/23/20 Page 2 of 6 PageID# 103




except to preserve the attorney-client privilege and work product protection.

       4.      Any modifications to this Order, including deadlines of expert disclosures, require

the parties to seek leave of Court pursuant to Fed. R. Civ. P. 16(b).

       5.      The parties’ Joint Discovery Plan is approved and shall control discovery to the

extent of its application unless further modified by the Court.

       6.      All Fed. R. Civ. P. 26(a)(1) disclosures shall be completed by December 2, 2020.

       7.      Any motion to amend the pleadings or to join a party shall be made as soon as

possible after counsel or the party becomes aware of the grounds for the motion.

       8.      Expert disclosures shall be governed by the schedule set forth in paragraph 10 of

the parties’ Proposed Joint Discovery Plan.

       9.      To the extent either party intends to assert a claim of privilege or protection as

trial preparation material, any such claim must be made in a timely manner and in accordance

with Fed. R. Civ. P. 26(b)(5).

       10.     The following provisions shall apply to the filing and noticing of all motions:

               a. Any motion to file a document under seal must comply with Local Civil Rule

                   5. Pursuant to Local Civil Rule 5, a notice specifically identifying the motion

                   as a sealing motion must be filed on the public record. There is no need to file

                   a notice of hearing for a motion to seal. A memorandum must be filed stating

                   sufficient facts to support the action sought, and a proposed order must

                   include specific findings. Where a party moves to file material under seal

                   because the opposing party has designated that material as confidential, the

                   opposing party must file a response to the motion and a proposed order that

                                                 2
Case 1:20-cv-00925-AJT-IDD Document 20 Filed 11/23/20 Page 3 of 6 PageID# 104




              meet the requirements of Local Civil Rule 5. Only the particular material

              found to meet the required standard may be sealed, with the remainder filed in

              the public record. An unsealed, redacted version of the filing in issue shall be

              filed with the motion to seal.       Filings under seal are disfavored and

              discouraged. See Va. Dep’t of State Police v. Washington Post, 386 F.3d 567,

              575–76 (4th Cir. 2004).

           b. All motions must contain a statement that a good-faith effort to narrow the

              area of disagreement has been made in accordance with Local Civil Rule 7(E)

              and Local Civil Rule 37(E) for discovery motions. All motions must adhere

              to the page limits and font requirements set in Local Civil Rule 7(F)(3). An

              appropriate number of paper copies of any motion and all pleadings relating to

              that motion shall be delivered directly to the attention of the judge at the

              Clerk’s Office within one day of the electronic filing.        See “Civil and

              Criminal Motions Procedures and other Alexandria Specific Information” on

              the Alexandria page of the Court’s website located at www.vaed.uscourts.gov.

           c. All motions, except for summary judgment and consent motions, shall be

              noticed for a hearing on the earliest possible Friday before the final pretrial

              conference consistent with the briefing schedules discussed below. A consent

              motion should be filed in accordance with the procedures provided on the

              Alexandria page of the Court’s website referenced above. Any motion to

              amend the pleadings or to join a party must be made as soon as possible after

              counsel or the party becomes aware of the grounds for the motion.

                                           3
Case 1:20-cv-00925-AJT-IDD Document 20 Filed 11/23/20 Page 4 of 6 PageID# 105




           d. Dispositive motions and motions for patent claim construction shall be filed

              and briefed in accordance with the schedule set forth in Local Civil Rule

              7(F)(1) and (K). Local Civil Rule 7(F)(1) provides that a response brief is due

              14 days after service of the motion and a reply brief may be filed 6 days after

              the service of the response. The periods for filing a response brief and a reply

              shall apply without regard to the mode of service used for those briefs. Any

              dispositive motion against a pro se party must contain the notice set forth in

              Local Civil Rule 7(K) and provide the pro se party with at least 21 days to file

              a response opposing the motion.

           e. All Fed. R. Civ. P. 12 issues shall be raised in one pleading unless leave of

              court is first obtained. All summary judgment issues shall be presented in the

              same pleading unless leave of court is first obtained.

           f. All summary judgment issues shall be presented in the same pleading unless

              leave of court is first obtained. As required by Local Civil Rule 56, each brief

              in support of a motion for summary judgment must include a separately

              captioned section within the brief listing, in numbered-paragraph form, each

              material fact that the movant contends is undisputed with appropriate citations

              to the record. A brief in opposition to a motion for summary judgment must

              include a separately captioned section within the brief addressing, in

              numbered-paragraph form corresponding to the movant’s section, each of the

              movant’s enumerated facts and indicating whether the non-movant admits or

                                            4
Case 1:20-cv-00925-AJT-IDD Document 20 Filed 11/23/20 Page 5 of 6 PageID# 106




              disputes the fact with appropriate citations to the record. The Court may

              assume that any fact identified by the movant as undisputed in the movant’s

              brief that is not specifically controverted in the non-movant’s brief in the

              manner set forth above is admitted for the purpose of deciding the motion for

              summary judgment.

           g. In order to provide for the prompt resolution of non-dispositive matters, a

              non-dispositive motion may be filed by no later than 5:00 p.m. on a Friday

              and noticed for a hearing at 10:00 a.m. on the following Friday. Under this

              expedited schedule, a response brief must be filed no later than 5:00 p.m. on

              the following Wednesday and any reply brief should be filed as early as

              possible on Thursday to give the court time to review all pleadings before the

              hearing. This expedited schedule shall apply for non-dispositive motions

              noticed for a hearing with less than two weeks’ notice. If a non-dispositive

              motion is noticed for a hearing between two and three weeks from the filing

              date, any response brief must be filed 7 days after service and any reply brief

              may be filed 3 days after service of the response. At the moving party’s

              discretion, a non-dispositive motion may also be filed and noticed for a

              hearing with three weeks’ notice and the briefing schedule provided in Local

              Civil Rule 7(F)(1) providing for 14 days for a response brief and 6 days for a

              reply would apply. If a non-dispositive motion is filed and oral argument is

              waived, any response brief must be filed within 7 days after service and any

              reply brief within 3 days after service of the response.

                                            5
Case 1:20-cv-00925-AJT-IDD Document 20 Filed 11/23/20 Page 6 of 6 PageID# 107




       11.     In the event this case is tried before a jury, each party shall file their proposed jury

instructions and voir dire five (5) business days prior to trial in accordance with Local Civil Rule

51. Violation of this Rule will constitute a waiver of objections to any instructions given. In the

event the case is tried without a jury, counsel shall file written proposed findings of fact and

conclusions of law prior to the beginning of trial.

       Entered this 20th day of November 2020.

                                                                /s/ Ivan D. Davis
                                                               Ivan D. Davis
                                                               United States Magistrate Judge

Alexandria, Virginia




                                                  6
